Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


           United States Court of Appeals
                        For the First Circuit


No. 04-1116

                            ROLAND S. NEWARK,

                          Plaintiff, Appellant,

                                       v.

                       BOSTON HOUSING AUTHORITY,

                          Defendant, Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Morris E. Lasker, U.S. District Judge]


                                    Before

               Torruella and Howard, Circuit Judges,
                   and Stearns,* District Judge.


     John A. Hanrahan, on brief, for appellant.
     John C. Foskett, with whom Deutsch Williams Brooks DeRensis &
Holland, P.C., was on brief, for appellee.



                               June 21, 2004




*
    Of the District of Massachusetts, sitting by designation.
          Per Curiam.   After having reviewed the briefs and the

record, we affirm substantially for the reasons stated in the

district court's December 20, 2001 and December 10, 2003 opinions.

Newark v. Boston Housing Authority, 183 F. Supp. 2d 285 (D. Mass.

2001); Newark v. Boston Housing Authority, 01-CV-10976-MEL (D.

Mass. 2003).

          Affirmed.




                               -2-